Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2020

                                     No. 04-20-00098-CR

                                       Steven ROBLES,
                                           Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CR-3435
                     Honorable Andrew Wyatt Carruthers, Judge Presiding


                                        ORDER
        Appellant filed a Notice of Request to File Permissive Appeal in Cause No. 2019-CR-
3435. However, the clerk’s record filed in this court relating to Cause No. 2019-CR-3435 does
not contain an appealable interlocutory order or a final judgment. We will have jurisdiction only
after entry of a final judgment. See Williams v. State, 464 S.W.2d 842, 844 (Tex. Crim. App.
1971); Keller v. State, 760 S.W.2d 816, 817 (Tex. App.—Corpus Christi 1988, no pet.). We
therefore ORDER appellant to show cause on or before March 19, 2020 why this appeal should
not be dismissed for lack of jurisdiction. All appellate deadline are suspended pending further
order of this court.



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court